Citation Nr: 1419820	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  05-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of a July 2004 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA), that denied service connection for hypertension. 

The Board remanded this matter for further development in an August 2010 decision that granted other issues that were on appeal at the time.  Following completion of the development, it was returned for further review.  The Board remanded this matter again in July 2012 to afford the Veteran the opportunity to testify before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing), as the prior Acting VLJ he testified before at a February 2010 hearing had left the Board.  Following remand, the Veteran was scheduled to attend a Travel Board hearing, but did not report.  This matter is now returned to the Board for further consideration.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran's authorized representative notified the Board, in writing, of his intent to withdraw his appeal of the issue of entitlement to service connection for hypertension, to include as due to service connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for hypertension, to include as due to service connected diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in February 2014 and before a final decision was promulgated by the Board, the Veteran's authorized representative notified the Board, in writing, that he wished to withdraw his appeal for hypertension secondary to diabetes mellitus, per an e mail dated 2/14/2014, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  The appeal was effectively withdrawn in February 2014.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case. See 38 C.F.R. § 20.204(c). 

The Board notes that in April 2014, apparently under the mistaken assumption that this issue was still on appeal, the Veteran's representative submitted a written brief in support of the claim that purported to address the merits of the claim; however, because the appeal had already been withdrawn by the representative in February 2014, the submission by the representative in April 2014 is of no legal effect and does not need to be addressed.  The regulation governing withdrawal of appeals, 38 C.F.R. § 20.204(c), provides that withdrawal of an issue does not preclude the filing of a new notice of disagreement; however, for a subsequent writing to be a timely notice of disagreement following a withdrawal, the new submission must be received in a timely manner as if the appeal withdrawn had never been filed.  Because the rating decision in this case was issued in July 2004, the submission of the brief in April 2014, following withdrawal of the issue in February 2014 was not received within one year of issuance of the rating decision on appeal, so is not timely to serve as a notice of disagreement to revive the withdrawn issue.  See 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to service connection for hypertension, to include as due to service connected diabetes mellitus, and this issue is dismissed. 


ORDER

The appeal of service connection for hypertension, to include as due to service connected diabetes mellitus, is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


